"Van Brunt, J.
I concur in the opinion of Mr. Justice Daniels. There is another reason why the order appealed from is correct. The plaintiff is a non-resident of this state; the defendant the Minneapolis Electro-Matrix Co., a necessary defendant, is a foreign corporation; and this action is brought to restrain action by this foreign corporation. The courts of this state have no jurisdiction of such a cause of action. The parties should settle their difficulties in the place of their residence.
Brady, J., concurs.